Duckworth, Chief Justice,
dissenting. There are several reasons why I can not concur in the majority opinion.
It should be remembered that the deed to the county conveying this right of way conveyed the fee and not just an easement since the reverter clause is a nullity. State Hwy. Dept. v. Williams Lbr. Co., 222 Ga. 23 (148 SE2d 426). This means that even if the city abandoned it as a street it did not thereupon become the property of the abutting owners, nor did it deprive the city of its right to prevent any trespass thereon. The mere fact that the deed was to the county and thereafter the city incorporated it, does not deprive the city of the title previously held by the county. Furthermore, all purchases of lots in the subdivision with reference to a plat showing this street invested the purchasers with an indisputable right to use the street. Davis v. City of Valdosta, 223 Ga. 523 (156 SE2d 345).
This is a suit seeking a declaratory judgment. Confronted with the fact of the city’s owning the fee to this street, and others obstructing it, and the two resolutions by the city, thus standing *283in danger from the left and the right, declarations of the rights of the parties was a definite and pressing necessity if injury was to be avoided. If declaratory judgment is denied here, it is difficult to see a situation when it would be available.
Despite any charter provision limiting the time when the city may rescind a resolution, the pleaded facts here show that the first resolution was adopted under a mistake of fact, and the second was to repeal the first. Without quibbling over whether it was too late to repeal the first resolution, the irrefutable facts are that since the first resolution merely abandoned the use of the right of way as a street, and did not, and could not divest the city of the title thereto, it was clearly within the right and power to renew by the second resolution the city’s obligation to' keep the right of way open as a street. Since the city owned the right of way in fee simple, the reverter clause being void, neither purchase nor condemnation was necessary to authorize the city to clear the right of way of obstructions, adopt it again as a street and enjoin obstructions thereof.
While I believe the foregoing is irrefutable, the purchasers of lots in this subdivision can keep this street, and the city can, if necessary, condemn and retain this street, all after “chasing rainbows” at great expense. I therefore for the reasons plainly stated dissent.